 


109 HR 3403 IH: To amend the National Labor Relations Act to provide for inflation adjustments to the mandatory jurisdiction thresholds of the National Labor Relations Board.
U.S. House of Representatives
2005-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3403 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2005 
Mr. Istook (for himself, Mr. Paul, and Mr. Ryun of Kansas) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the National Labor Relations Act to provide for inflation adjustments to the mandatory jurisdiction thresholds of the National Labor Relations Board. 
 
 
1.Inflation adjustments to mandatory jurisdiction thresholds of National Labor Relations BoardSection 14(c) of the National Labor Relations Act (29 U.S.C. 164(c)) is amended— 
(1)by striking (1) The and inserting (1)(A) The; 
(2)in paragraph (1), by striking Provided,  and all that follows and inserting Provided, That the Board shall not decline to assert jurisdiction over any labor dispute involving any class or category of employers over which it would assert jurisdiction under the standards prevailing on August 1, 1959, after adjusting the financial threshold amounts for inflation pursuant to subparagraph (B).; and 
(3)by adding at the end of such paragraph the following new subparagraph: 
 
(B)Inflation adjustmentsNot later than 180 days after the date of enactment of this Act, and not less often than every 3 years thereafter, the Board shall adjust for inflation each of the financial threshold amounts referred to in subparagraph (A) and such other financial threshold amounts in any other jurisdictional standard used by the Board, using as the base period the later of (i) the most recent calendar quarter ending before the financial threshold amount was established, or (ii) the calendar quarter ending June 30, 1959. The inflation adjustments shall be determined using changes in the Consumer Price Index for all urban consumers published by the Department of Labor and shall be rounded to the nearest $10,000. The Board shall prescribe any regulations necessary for making the inflation adjustments. . 
 
